IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-20960



GERALD CASEY,
                                             Petitioner-Appellant,

                                versus

JANIE COCKRELL, Director, Texas
Department of Criminal Justice,
                                             Respondent-Appellee.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (4:98-CV-1685)

                          September 12, 2001

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald Dwight Casey was found guilty of capital murder and

sentenced to death by a Texas jury.      The Texas courts have rejected

his appeals. He requests a certificate of appealability wishing to

appeal the United States District Court’s denial of his request for

federal habeas relief.    We affirm the denial of federal relief and

his request for certificate of appealability, previously denied by

the district court, for essentially the reasons stated by Judge

Melinda Harmon in her detailed opinion filed March 9, 2000.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Casey exhausted none of the claims presented in his federal

petition.    Rather, Casey sought a dismissal from the federal court

to enable his return to the state court.                  Judge Harmon concluded

that these claims would face a procedural bar in the state court,

a   bar   sufficient    to   constitute       a    ground     independent         of     the

constitutional claims.        Alternatively, she concluded that none of

the claims have merit.

      In sum, the district court concluded that Casey failed to

present a colorable case sufficient to require discovery or a

violation    of   Brady.      As    for    the    Brady      claim,       there    was    an

inadequate    showing    that      the    State    ever      had    the    material      it

assertedly withheld or that its exculpatory force was more than

equivocal.

      At bottom, Casey says his girlfriend did the killing.                              His

girlfriend    testified      that    Casey       did   it.         Apart    from         the

implausibility of Casey’s story on its face, this was all played

out to the jury who convicted Casey and sentenced him to death.

      The request for a certificate of appealability is DENIED, and

the judgment denying relief is AFFIRMED.




                                          2